10-404-ag
      Haidar v. Holder
                                                                                    BIA
                                                                               Owens, IJ
                                                                            A098 907 325
                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                 SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A
DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1         At a stated term of the United States Court of Appeals
 2    for the Second Circuit, held at the Daniel Patrick Moynihan
 3    United States Courthouse, 500 Pearl Street, in the City of
 4    New York, on the 11th day of February, two thousand eleven.
 5
 6    PRESENT:
 7             JOHN M. WALKER, JR.,
 8             ROBERT D. SACK,
 9             GERARD E. LYNCH,
10                  Circuit Judges.
11    _______________________________________
12
13    KATIA HAIDAR,
14             Petitioner,
15
16                       v.                                 10-404-ag
17                                                          NAC
18    ERIC H. HOLDER, JR., UNITED STATES
19    ATTORNEY GENERAL,
20             Respondent.
21    _______________________________________
22
23    FOR PETITIONER:               Hamza Ma’ayergi, Stamford,
24                                  Connecticut.
25
26    FOR RESPONDENT:               Tony West, Assistant Attorney
27                                  General, Civil Division; Ada E.
28                                  Bosque, Senior Litigation Counsel;
29                                  Yamileth G. Handuber, Trial
 1                           Attorney, Office of Immigration
 2                           Litigation, United States Department
 3                           of Justice, Washington, D.C.
 4
 5       UPON DUE CONSIDERATION of this petition for review of a

 6   decision of the Board of Immigration Appeals (“BIA”), it is

 7   hereby ORDERED, ADJUDGED, AND DECREED, that the petition for

 8   review is DENIED.

 9       Petitioner Katia Haidar, a native and citizen of the

10   Ivory Coast, seeks review of a December 31, 2009, order of

11   the BIA affirming the August 23, 2008, decision of

12   Immigration Judge (“IJ”) Robert P. Owens, denying her

13   application for asylum, withholding of removal, and relief

14   under the Convention Against Torture (“CAT”).   In re Katia

15   Haidar, No. A098 907 325 (B.I.A. Dec. 31, 2009), aff’g No.

16   A098 907 325 (Immig. Ct. Hartford Aug. 23, 2008).    We assume

17   the parties’ familiarity with the underlying facts and

18   procedural history in this case.

19       Under the circumstances of this case, we review the

20   IJ’s decision as the final agency determination.     See Shunfu

21   Li v. Mukasey, 529 F.3d 141, 146 (2d Cir. 2008).     The

22   applicable standards of review are well-established.

23   See 8 U.S.C. §   1252(b)(4)(B); Chuilu Liu v. Holder, 575

24   F.3d 193, 196 (2d Cir. 2009).


                                     2
 1       Because Haidar does not challenge the agency’s denial

 2   of withholding of removal or CAT relief, we deem any such

 3   arguments waived.     See Yueqing Zhang v. Gonzales, 426 F.3d

 4   540, 541 n.1, 545 n.7 (2d Cir. 2005).     Thus, the only issue

 5   before us is whether the agency erred in determining that

 6   Haidar failed to establish her eligibility for asylum.

 7       Substantial evidence supports the agency’s

 8   determination that Haidar failed to meet her burden of

 9   proof.   We have held that “[w]hile consistent, detailed, and

10   credible testimony may be sufficient to carry the alien's

11   burden, evidence corroborating his story, or an explanation

12   for its absence, may be required where it would reasonably

13   be expected.”    Diallo v. INS, 232 F.3d 279, 285 (2d Cir.

14   2000).   The IJ reasonably found that Haidar’s testimony

15   alone, even if credible, was insufficient to support her

16   claim because her testimony was not sufficiently persuasive

17   or detailed.    See 8 U.S.C. § 1158(b)(1)(B)(ii); Chuilu Liu,

18   575 F.3d at 196-99.     The IJ did not err in relying on

19   Haidar’s failure to corroborate her claim with testimony or

20   an affidavit from her husband because such evidence was

21   reasonably available.     See Chuilu Liu, 575 F.3d at 197-98.

22   Moreover, although Haidar claimed that her husband could not


                                     3
 1   attend her hearing due to a doctor’s appointment, the IJ

 2   reasonably rejected such explanation because Haidar failed

 3   to establish that her husband’s absence resulted from an

 4   emergency or that she was unable to submit an affidavit from

 5   him.    See id.

 6          We note also that, even after the IJ asked petitioner

 7   about her husband’s absence from the hearing, petitioner

 8   neither requested a continuance nor presented any additional

 9   evidence when given an opportunity to do so.    While

10   petitioner’s counsel later referenced the IJ’s refusal to

11   grant a thirty-minute recess prior to closing arguments, the

12   record does not reflect that counsel made a such a request

13   or any other request for a continuance.    Moreover, even if

14   the petitioner had made such a request, the IJ was not

15   required to grant Haidar a continuance to present her

16   husband’s testimony, especially when she could not explain

17   why she was unable to present an affidavit.    See id. at 198

18   n.6 (“It is not at all clear that we could require an IJ to

19   delay or adjourn proceedings to allow submission of

20   corroborating material that could have been collected in

21   advance of the hearing . . . .”).    Thus, the IJ’s decision

22   is supported by substantial evidence.


                                    4
 1       The IJ also reasonably relied on the absence of

 2   evidence of country conditions to corroborate Haidar’s

 3   individualized claim of past persecution or a well-founded

 4   fear of future persecution.     See Diallo, 232 F.3d at 288

 5   (stating that corroboration “typically includes both

 6   evidence of general country conditions and evidence that

 7   substantiates the applicant’s particular claims”).     With

 8   respect to the country conditions evidence Haidar did

 9   submit, the IJ did not err in finding that such evidence did

10   little to corroborate her specific claims of past

11   persecution or a well-founded fear of future persecution

12   because the articles merely detailed general conditions of

13   unrest in the Ivory Coast.     See Melgar de Torres v. Reno,

14   191 F.3d 307, 314 (2d Cir. 1999) (holding that “general

15   crime conditions are not a stated ground” for a well-founded

16   fear of future persecution).    Accordingly, we find no error

17   in the IJ’s determination that Haidar failed to meet her

18   burden of proof.   See 8 U.S.C. § 1158(b)(1)(B)(ii); Chuilu

19   Liu, 575 F.3d at 196-99.

20       For the foregoing reasons, the petition for review is

21   DENIED.   As we have completed our review, any stay of

22   removal that the Court previously granted in this petition


                                     5
 1   is VACATED, and any pending motion for a stay of removal in

 2   this petition is DISMISSED as moot. Any pending request for

 3   oral argument in this petition is DENIED in accordance with

 4   Federal Rule of Appellate Procedure 34(a)(2), and Second

 5   Circuit Local Rule 34.1(b).

 6                                 FOR THE COURT:
 7                                 Catherine O’Hagan Wolfe, Clerk
 8
 9
10
11




                                    6